Citation Nr: 1317625	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-12 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to service connection for schizoaffective disorder.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for chronic posttraumatic headaches.

5.  Entitlement to service connection for lumbar disc disease.

6.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.  

7.  Entitlement to service connection for posttraumatic stress disorder.

8.  Entitlement to a disability rating higher than 20 percent for neurological residuals of a gunshot wound to the left hand.  



9.  Entitlement to a disability rating higher than 10 percent for a neuroma of the left hand.   

10.  Entitlement to a compensable rating for residuals of a left index finger fracture.  

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD
S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1955 to February 1959, from April 1959 to January 1977, and from December 1983 to December 1985.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Veteran withdrew his request for a hearing before the Board. 

The reopened claim of service connection for posttraumatic stress disorder is REMANDED to the RO via the Appeals Management in Washington, DC.




FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew from the appeal the claims of service connection for schizoaffective disorder, schizophrenia, bipolar disorder, chronic post-traumatic headaches, and lumbar disc disease.  

2.  In a rating decision in August 2007, the RO denied the application to reopen the previously denied claim of service connection for posttraumatic stress disorder; the Veteran initiated an appeal of the rating decision, but did not perfect the appeal after issuance of the statement of the case; and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

3.  The additional evidence presented since the rating decision August 2007 relates to an unestablished fact necessary to substantiate the claim for service connection for posttraumatic stress disorder.

4.  The neurological residuals of a gunshot wound to the left hand include mild to moderate incomplete paralysis of the radial nerve and mild incomplete paralysis of the ulnar nerve.

5. The neuroma of the left hand is manifested by a tender, scar about 1 centimeter in length.

6.  There are no compensable residuals of a left index finger fracture.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement have been met, and the Board does not have jurisdiction to review the claim of service connection for schizoaffective disorder.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).



2.  The criteria for withdrawal of a notice of disagreement have been met, and the Board does not have jurisdiction to review the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a notice of disagreement have been met, and the Board does not have jurisdiction to review the claim of service connection for bipolar disorder.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a notice of disagreement have been met, and the Board does not have jurisdiction to review the claim of service connection for chronic posttraumatic headaches.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

5.  The criteria for withdrawal of a notice of disagreement have been met, and the Board does not have jurisdiction to review the claim of service connection for lumbar disc disease.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

6.  The criteria for reopening a previously denied claim of service connection for posttraumatic stress disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

7.  The criteria for a rating higher than 20 percent for left radial nerve injury are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, Diagnostic Code 8714 (2012).  

8.  The criteria for a separate rating of 10 percent for left ulnar nerve injury are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, Diagnostic Code 8716 (2012).  



9.  The criteria for a rating higher than 10 percent for neuroma of the left hand are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, Diagnostic Code 7804 (2012).  

10.  The criteria for a compensable rating for residuals of a left index finger fracture are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, Diagnostic Codes 5003-5010, 5225 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

On the claims the Veteran has withdrawn, the Board no longer has jurisdiction and VCAA need not be addressed.

In light of the grant of the application to reopen the previously denied claim of service connection for posttraumatic stress disorder, further discussion here of VCAA compliance with respect to that claim is not necessary.   

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





On the claims for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter in December 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service personnel and treatment records and VA records. 

In July 2012, the RO made a formal finding that the records of the Social Security Administration were unavailable. 


The Veteran was afforded VA examinations in August 2011.  As the examination reports are based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Claims for Service Connection

In November 2011, the Veteran filed a notice of disagreement, initiating an appeal of the RO's rating decision in October 2011, denying service connection for schizoaffective disorder, schizophrenia, bipolar disorder, chronic posttraumatic headaches, and lumbar disc disease. 

In December 2011, after the statement of the case was issued, and prior to promulgation of a decision by the Board, the Veteran in writing withdrew the appeal on the claims of service connection for schizoaffective disorder, schizophrenia, bipolar disorder, chronic posttraumatic headaches, and lumbar disc disease. 






As a notice of disagreement may be withdrawn in writing at any time before the Board promulgates a decision, the Veteran's correspondence in December 2011clearly evinces intent to withdraw from the appeal the claims of service connection for schizoaffective disorder, schizophrenia, bipolar disorder, chronic posttraumatic headaches, and lumbar disc disease.  Consequently the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).

New and Material Evidence Claim 

As the Veteran did not perfect the appeal of the rating decision in August 2007, denying the application to reopen the claim of service connection for posttraumatic stress disorder and as no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination, the rating decision by the RO became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

In August 2010, the Veteran filed the current claim to reopen.  

As the claim was received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  



New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Procedural History and Evidence Previously Considered

In a rating decision in June 1994, the RO denied service connection for posttraumatic stress disorder on grounds that the alleged in-service stressors could not be corroborated.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record.

In rating decisions in September 2003 and in August 2007, the RO denied the applications to reopen the claim as the additional evidence was not new and material, because the diagnosis of posttraumatic stress disorder was not associated with credible supporting evidence of the alleged in-stressors.  





Although the Veteran initiated an appeal of the rating decision in August 2007, he not perfect the appeal and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, and the rating decision became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 20.302, 20.1103.

Current Claim to Reopen and Additional Evidence 

The current claim to reopen was received by VA in August 2010.  The additional evidence not previously considered by VA consists in part of reports of VA examinations in August 2011 and in November 2012.  

On VA examination in August 2011, the diagnosis was posttraumatic stress disorder.  The VA examiner stated that the diagnosis, in part, was due to the Veteran's experiences in Vietnam, including fear of hostile military activity.  On VA examination in November 2012, the diagnosis was posttraumatic stress disorder.  The VA examiner state that the diagnosis was due to noncombat in-service stressors and not due to the Veteran experiences in Vietnam or to fear of hostile military activity.  

Analysis 

The reports of the VA examinations in August 2011 and in November 2012 document a diagnosis of posttraumatic stress disorder.  The VA examiners' associated the diagnosis, in part, due either to the Veteran's experiences in Vietnam, including fear of hostile military activity, or to noncombat in-stressors based on history provided by the Veteran.  And the history of the in-service stressors as related by the Veteran to the VA examiners is presumed credible for the limited purpose of reopening the claim.




As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, a diagnosis of posttraumatic stress disorder associated with supporting evidence of the alleged in-stressors, the lack of such evidence was in part the basis for the previous denial of the claim, and the additional evidence is new and material under 38 C.F.R. § 3.156.  

For these reasons, the claim of service connection for posttraumatic stress disorder is reopened, and the claim is remanded for further development.

Claims for Increase

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 




The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Words such as 'slight,' 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather VA must evaluate all evidence to determine the level of impairment.  38 C.F.R. § 4.6.  

Residuals of a Gunshot Wound of the Left Hand

Nerve Injury 

Evidence

The service treatment records do not document the gunshot wound, but the wound was not sustained in combat.  

In a rating decision in July 1999, the RO granted service connection for residuals of a gunshot wound to the left hand (peripheral neuropathy and muscle weakness) and assigned an initial rating of 20 percent under Diagnostic Code 8714 for neuralgia of the radial nerve.  

On VA examination in August 2011, it was noted that the Veteran was right handed.  The Veteran stated that the condition of his left hand was unchanged since he was last examined [in August 2001], and that he had no treatment for his left hand.  The Veteran complained of constant mild pain in the left upper extremity.  Muscle testing showed slightly diminished strength, 4 of 5, as to pinch (thumb to index finger) and grip in the left hand.  Wrist flexion and extension were normal.  The reflexes were equal in the upper extremities.  




There was moderate atrophy of the thenar muscles of the left hand.  There was decreased sensation to light touch in the left hand.  The test for medial nerve involvement was negative as was testing for the other nerves of the left upper extremity, except for the radial and ulnar nerves. 

The VA examiner described mild incomplete paralysis of the radial nerve and mild incomplete paralysis of the ulnar nerve.  The VA examiner stated that the impact on the Veteran's ability to work was due to limited grip strength.  According to the VA examiner, the Veteran had a functional hand with loss of motor strength, 4 of 5, in the ulnar muscles in left thumb and slight loss in grip and in the ability to make a fist.  

Analysis

Under Diagnostic Code 8714, the criterion for the next higher rating, 30 percent, is severe incomplete paralysis of the radial nerve. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As for radial nerve involvement under Diagnostic Code 8714, the level of the nerve injury is limited to the hand and does not involve the radial nerve above the wrist.  And the organic changes are limited to weakened hand grip, 4 (active movement against some resistance) of 5 (normal), and decreased sensation to light touch.  

In the absence of other neurological involvement of the radial nerve and to a lesser degree, such as hand and finger drop, flexed fingers, impaired extension of the fingers or hand at the wrist, or supination of the hand, the findings do not more nearly approximate or equate to the criterion for the next higher rating, severe incomplete paralysis, under Diagnostic Code 8714.


There is also evidence ulnar nerve involvement.  Under Diagnostic Code 8716 for neuralgia of the ulnar nerve, the criterion for a 10 percent rating is mild incomplete paralysis of the ulnar nerve, affecting the nondominant hand.  The criterion for a 20 percent rating is moderate incomplete paralysis.  

As for ulnar nerve involvement under Diagnostic Code 8716, the level of the nerve injury is limited to the hand and does not involve the ulnar nerve above the wrist.  And the organic changes are limited to moderate atrophy of the thenar muscles of the left hand.  To the extent there is evidence of weakened hand grip, 4 (active movement against some resistance) of 5 (normal), the findings overlap with the findings associated with radial nerve involvement and a separate rating for the same manifestation is not permissible under 38 C.F.R. § 4.14 (avoidance of pyramiding). 

Although the VA examiner did describe moderate atrophy of the thenar muscles, which is in the distribution of the ulnar nerve, and decreased sensation to light touch in the hand, the VA examiner concluded that the remaining function of the left hand equated to mild incomplete paralysis of which the moderate atrophy was a manifestation.  With evidence of mild incomplete paralysis of the ulnar nerve a separate rating of 10 percent for the ulnar nerve under Diagnostic Code 8716 is warranted.  

In the absence of other neurological involvement of the ulnar nerve and to a lesser degree, such as griffin claw deformity, atrophy in the dorsal interspaces, impaired extension of the ring and little fingers, inability to spread the fingers or to adduct the thumb, and weakened wrist flexion, the findings do not more nearly approximate or equate to the criterion for the next higher rating, moderate incomplete paralysis, under Diagnostic Code 8716.

Another potentially applicable Diagnostic Code is Diagnostic Code 5309.  





Under Diagnostic Code 5309 for an injury to Muscle Group IX, involving the intrinsic muscles of the hand, including the thenar eminence, effecting grip and delicate manipulative movements, the injury is rated on the basis of limitation of motion, with a minimum rating of 10 percent.  

As the disability is already rated for weakened hand grip and atrophy of the thenar muscles of the left hand, which encompasses limitation of motion, to rate limitation of motion under Diagnostic Code 5309 would be rating the same manifestations twice, which is not permissible under 38 C.F.R. § 4.14 (avoidance of pyramiding). 

For the reasons articulated, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 20 percent for residuals of a gunshot wound to the left hand with radial nerve injury at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the reasons articulated, the Board finds that a separate rating of 10 percent for residuals of a gunshot wound to the left hand with ulnar nerve injury is warranted.

For the reasons articulated, the Board finds that the preponderance of the evidence is against a separate rating higher than 10 percent for residuals of a gunshot wound to the left hand with ulnar nerve injury at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Neuroma of the Left Hand

Evidence 

The neuroma of the left hand in the area of the palm is rated 10 percent under Diagnostic Code 7804 by analogy to a painful scar.  




On VA examination in August 2011, the examiner found that the Veteran had a nearly invisible linear scar of about 1 centimeter on his left hand.  The area had underlying sensitivity and was therefore classified as a neuroma.  It was not unstable.  

Analysis 

The neuroma of the left hand in the area of the palm is rated 10 percent under Diagnostic Code 7804 by analogy to a painful scar.  

The criteria for rating scars were amended effective October 23, 2008.  As the present claim for an increased rating was filed after that date, only the amended criteria apply to the present claim.

Under the criteria in effect since October 23, 2008, a scar, not of the head, face, or neck, that is deep and nonlinear and cover an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) is rated 10 percent.  Diagnostic Code 7801.

A scar not of the head, face, or neck, that is superficial and nonlinear and cover an area of 144 square inches (929 sq. cm.) or greater is rated 10 percent.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7802.  

A scar that is unstable or painful is rated 10 percent. Diagnostic Code 7804.  

Other effects of a scar not covered by Diagnostic Codes 7801, 7802, and 7804 are rated under an appropriate Diagnostic Code.  Diagnostic Code 7805.






The evidence does not show that the Veteran has a deep or nonlinear scar that covers an area exceeding 6 square inches, Diagnostic Code 7801, or 144 square inches, Diagnostic Code 7802, or is unstable, Diagnostic Code 7803.  There is evidence that the single scar is painful, which is already rated 10 percent under Diagnostic Code 7804.

As for other effects of a scar not covered by Diagnostic Codes 7801, 7802, and 7804, accept for atrophy of the thenar muscles and decreased sensation to light touch separately rated under Diagnostic Codes 8714 and 8716, there is no other functional loss demonstrated in the area of palm to separately rate under any other Diagnostic Code.  As the Veteran is already rated for limitation of function under Diagnostic Codes 8714 and 8516, a rating under Diagnostic Code 7805 for the same functional loss would be pyramiding, which is not permissible.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For the reasons articulated, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 10 percent for a neuroma of the left hand at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Residuals of a Fracture of the Left Index Finger

Evidence 

The residuals of a fracture of the left index finger are rated zero percent by analogy to Diagnostic Code 5225 (ankylosis of the index finger).  

On VA examination in August 2011, the Veteran did not have any pain or weakness or stiffness due to the fracture or flares of symptoms.  The VA examiner stated that the disability did not affect employment or activities of daily living, and that the disability was unchanged since the Veteran was last examined.  



On examination there was no evidence of limitation of motion, loss of function due to pain, fatigue, or instability.  There was no angulation or shortening of the finger.  An X-rays showed a healed deformity of the second metacarpal and metallic fragments without malunion or arthritis.

Analysis 

Under Diagnostic Code 5225, the criterion for a 10 percent rating is favorable or unfavorable ankylosis of the index finger.  

The evidence does not show ankylosis of the left index finger or evidence of arthritis.  And there is no painful motion under 38 C.F.R. § 4.59 to warrant a minimum rating of 10 percent for the index finger.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

Another potentially applicable Diagnostic Code is Diagnostic Code 5229.  Under Diagnostic Code5229, limitation of motion of the index finger is rated 10 percent where there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or with extension limited by more than 30 degrees.   

As there was no limitation of motion or loss of function due to pain, fatigue, or instability,  or angulation of the finger, and in the absence of any other residuals of the fracture, the objective findings do not more nearly approximate or equate to limitation of motion of the index finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or with extension limited by more than 30 degrees, under Diagnostic Code 5229, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement under 38 C.F.R. §§ 4.40 and 4.45 and repetitive motion. 



For the reasons articulated, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for residuals of a fracture of the left index finger at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability levels and symptomatology to the Rating Schedule, the degree of disability of the left hand, including nerve damage and a fracture of the index finger, is encompassed by the Rating Schedule under Diagnostic Codes 8714, 8716, 5309, 7804, 5225 and 5229, and the assigned schedule ratings are adequate and referral for an extraschedular rating is not required. 




Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disability rating for compensation based on individual unemployability based on his service-connected left hand disabilities and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

The appeal of the claims of service connection for schizoaffective disorder, schizophrenia, bipolar disorder, chronic posttraumatic headaches, and lumbar disc disease is dismissed.

As new and material evidence has been submitted, the claim of service connection for posttraumatic stress disorder is reopened, and to this extent only the appeal is granted. 

A rating higher than 20 percent for residuals of a gunshot wound to the left hand with radial nerve injury is denied.  

A separate rating of 10 percent for residuals of a gunshot wound to the left hand with ulnar nerve injury is granted.

A rating higher than 10 percent for neuroma of the left hand is denied.  

A compensable rating for residuals of a fracture of the left index finger is denied.  




REMAND

On the reopened claim of service connection for posttraumatic stress disorder, further development of the alleged in-service stressors is needed under the duty to assist. 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain VA records since May 2012.

2.  Request from the appropriate custodian of naval records:

a).  The history of the USS Warrington (DD-843), including ship logs, pertaining to:

A gun turret accident resulting in the injury of crewman in 1958 and before February 1959; and, 

An incident in which a crewman fell overboard in 1958 and before February 1959.  

b).  The history of the USS Cogswell (DD-651) from April 1968 to September 1969 and the USS Galveston (CLG-3) from November 1969 to January 1970. 

c).  The history of the U.S. Naval Ship Repair Facility, Naval Station, Subic Bay, the Republic of the Philippines, from May 1970 to May 1972, including whether the facility personnel repaired ships in the combat operating areas of Vietnam, including riverine patrol boats.  





d).  The in-patient records from the U.S. Navy Hospital at Cubi Point, Subic Bay, in the Republic of the Philippines from May 1970 to November 1971 for treatment of a gunshot wound incurred off-duty following shore patrol. 

e).  Request again the service personnel records, including any temporary orders or pay vouchers for hazard duty from May 1970 May 1972.

f).  Request again the service personnel records for the period of service from December 1983 to December 1985, including the citation or authority for awarding the Combat Action Ribbon.

If the records requested do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with the provisions of 38 C.F.R. § 3.159(e). 

3.  After the development has been completed, if the evidence of record is insufficient to decide the claim, ensure VCAA compliance with the duty to assist under 38 C.F.R. § 3.159(c)(4).  Then adjudicate the claim of service connection for posttraumatic stress disorder, considering all the evidence of record.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


